Citation Nr: 1604287	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 1, 2010 for the grant of service connection for ulcerative colitis.

2.  Entitlement to an initial disability rating in excess of 30 percent for ulcerative colitis.

3.  Entitlement to a disability rating in excess of 10 percent for right lower extremity venous stasis with recurrent ulcerations.

4.  Entitlement to a disability rating in excess of 10 percent for left lower extremity venous stasis with recurrent ulcerations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for ulcerative colitis and assigned a 10 percent rating effective as of the June 1, 2010 date of claim.  In a February 2012 rating decision, the RO increased the Veteran's disability rating for ulcerative colitis to 30 percent, effective as of June 1, 2010.  This matter also comes before the Board on appeal of a September 2014 rating decision by the VA RO which denied disability rating in excess of 10 percent for right and left lower extremity venous stasis with recurrent ulcerations.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of 1) entitlement to an initial disability rating in excess of 30 percent for ulcerative colitis, 2) entitlement to a disability rating in excess of 10 percent for right lower extremity venous stasis with recurrent ulcerations, and 3) entitlement to a disability rating in excess of 10 percent for left lower extremity venous stasis with recurrent ulcerations are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial application for entitlement to service connection for ulcerative colitis was received by VA on June 1, 2010.

2.  In a rating decision dated in December 2010, the RO granted service connection for ulcerative colitis effective June 1, 2010, the date of receipt of the application for service connection.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2010 for a grant of service connection for ulcerative colitis have not been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a July 2010 letter that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.

VA provided the Veteran with a hearing before the undersigned VLJ in December 2015.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis: Earlier Effective Date for Service Connection for Ulcerative Colitis

In the Veteran's March 2011 notice of disagreement with the effective date assigned by the December 2010 rating decision granting service connection for ulcerative colitis, he stated:

While I am not familiar with the guidelines that are used to determine the effective date of a disability claim, I do know the date and time of my condition.  I was diagnosed and treated from December 1964 to the present time, a period of over 46 years.  I do not expect my disability date to become retroactive to that date, but I find an effective date of July 1, 2010 to be unreasonable and unfair for a service-connected condition that goes back almost half a century.

Similarly, at his December 2015 videoconference hearing, the Veteran testified that he first filed a claim for service connection for ulcerative colitis in June 2010.  See transcript, p. 23.  He requested an earlier effective date of service connection for ulcerative colitis because it was:

Diagnosed first in '63 and carried over to hospitalization in '64.  So [as] I just said it has been there all the time.  And it's true that I have never filed a claim because most of the time I was still on active duty.  And it was being treated.  So since I've filed a claim for it I just said let's go back to when it started and see what can be done.  [Id., p. 24.]

The Board appreciates the Veteran's sincerity and his rationale for an effective date for service connection prior to the date on which he filed his claim.  However, the Board is bound by applicable regulations.  Because the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later, and because the date of receipt of the Veteran's claim for service connection for ulcerative colitis was June 1, 2010, an effective date earlier than June 1, 2010 for a grant of service connection is denied.  38 C.F.R. § 3.400 (2015).


ORDER

An effective date prior to June 1, 2010 for service connection for ulcerative colitis is denied.


REMAND

Remand is required on the issues of 1) entitlement to an initial disability rating in excess of 30 percent for ulcerative colitis, 2) entitlement to a disability rating in excess of 10 percent for right lower extremity venous stasis with recurrent ulcerations, and 3) entitlement to a disability rating in excess of 10 percent for left lower extremity venous stasis with recurrent ulcerations.

With respect to the Veteran's ulcerative colitis, the Board finds that a new examination is warranted.  Specifically, in his December 2015 videoconference hearing testimony, the Veteran asserted that the March 2015 VA examination was inadequate and inaccurate.  See transcript, pp. 3-4, 8.  Specifically, he testified that his most recent flare-up lasted for 6 weeks rather than 2 weeks.  Id., pp. 4, 8.  Additionally, the Veteran testified that he is "slightly anemic," and anemia is a factor in rating ulcerative colitis under 38 C.F.R. § 4.114, Diagnostic Code 7323, but the March 2015 VA examiner did not specify on page 3 of the examination report or elsewhere whether the Veteran's reported anemia was "suspected or present."  See also transcript, p. 10.  Consequently, a new examination is required.

Additionally, the Veteran testified at his December 2015 videoconference hearing that he experiences difficulty with his medication regimen tantamount to an exceptional or unusual disability picture.  38 C.F.R. § 3.321(b)(1) (2015).  Specifically, he reported that for his high cholesterol he was required to try between 8 and 12 medications "that my system would not tolerate" because of his ulcerative colitis.  See transcript, p. 5.  He further reported that his ophthalmologist, dentist, and neurologist have all had to use either different medications or different dosages "just to see how long or what dosage my system could actually tolerate."  Id., pp. 5-6.

Where, as here, exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.  The Board does not have the authority to assign an extraschedular rating in the first instance.  38 C.F.R. § 3.321(b)(1).

The Board observes that the United States Court of Appeals for the Federal Circuit has held that 38 C.F.R. § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  Here, in addition to ulcerative colitis, the Veteran is in receipt of service connection for painful scars of the bilateral lower extremities, right and left lower extremity venous stasis with recurrent ulcerations, tinnitus, scars of the right and left lower extremities, chronic stasis dermatitis to include tinea pedis of the feet, and right ear hearing loss.  Further, the Board observes that providing a disability rating for hearing loss requires bilateral consideration, and that the Veteran testified at his December 2015 videoconference hearing that his left ear hearing loss which previously did not meet the threshold requirements of 38 C.F.R. § 3.385 has worsened, such that consideration of service connection for the left ear is required.  See transcript, pp. 18-21.  Additionally, the Veteran testified at his December 2015 videoconference hearing that his cerebral infarction (stroke) and depression are both manifestations of his ulcerative colitis.  Id., pp. 14-16.  Consequently, consideration of all of those disabilities is required.  Johnson, 762 F.3d at 1365-66.

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his service-connected disabilities, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

With respect to the Veteran's right and left lower extremity venous stasis with recurrent ulcerations, the Board observes that the RO previously denied entitlement to a higher disability rating in a September 2014 rating decision.  The Veteran timely filed a notice of disagreement in November 2014.  To date, the RO has not issued a statement of the case as to those issues.

Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's service-connected disabilities, provide him with appropriate VA examinations to determine the severity of those disabilities, including ulcerative colitis (to include consideration of the number of attacks per year, malnutrition, and anemia), painful scars of the bilateral lower extremities, right and left lower extremity venous stasis with recurrent ulcerations, tinnitus, scars of the right and left lower extremities, chronic stasis dermatitis to include tinea pedis of the feet, and hearing loss (to include consideration of whether his left ear hearing loss meets the threshold requirements of 38 C.F.R. § 3.385).

Additionally, the Veteran should be scheduled for new examinations to determine whether his stroke residuals and/or depression are caused or aggravated by his service-connected ulcerative colitis.  The claims file must be made available to and be reviewed by the examiners and all necessary tests should be conducted.

The examiners should report all pertinent findings.  All findings and conclusions should be set forth in a legible report.

4.  Then refer the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for ulcerative colitis to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

6.  Provide the Veteran with a statement of the case regarding the issues of 1) entitlement to a disability rating in excess of 10 percent for right lower extremity venous stasis with recurrent ulcerations, and 2) entitlement to a disability rating in excess of 10 percent for left lower extremity venous stasis with recurrent ulcerations.  Please advise the Veteran of the time period in which to perfect his appeals.  If the Veteran perfects his appeal of an issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


